AMERICAN FUNDS INSURANCE SERIES Establishment and Designation of Additional Series of Shares of Beneficial Interest Without Par Value (the “Instrument”) The undersigned, being a majority of the Trustees of American Funds Insurance Series, a Massachusetts business trust (the “Trust”), acting pursuant to Sections 6.1 and 6.10 of the Trust’s Declaration of Trust dated September 9, 1983, as amended and restated on October19, 1988, September19, 2000, March 19, 2002, September 16, 2002, March14,2006, September 19, 2006,June18, 2008 and December 1, 2010 (the “Declaration of Trust”), hereby further divide the shares of the Trust into an additional series of shares of beneficial interest known as “Protected Asset Allocation Fund” (without making any other changes with respect to voting, dividend, liquidation and other rights, preferences, powers, restrictions, limitations, qualifications, terms and conditions, as set forth in the Declaration of Trust). The Trust hereby establishes and designates an additional series of shares of beneficial interest, comprised of Class P1 and Class P2 shares. Pursuant to Section 9.3 of the Declaration of Trust, the aforementioned action taken by the Board of Trustees shall serve as an amendment to the Declaration of Trust without the vote or consent of Shareholder of the Trust in order to conform the Trust to the requirements of applicable federal laws and regulations. This instrument may be executed in several counterparts, each of which shall be deemed an original, but all taken together shall constitute one instrument. The foregoing shall be effective as of the date set forth below. /s/ William H. Baribault William H. Baribault, as Trustee /s/ James G. Ellis James G. Ellis, as Trustee /s/ Leonard R. Fuller Leonard R. Fuller, as Trustee /s/ W. Scott Hedrick W. Scott Hedrick, as Trustee /s/ R. Clark Hooper R. Clark Hooper, as Trustee /s/ Merit E. Janow Merit E. Janow, as Trustee /s/ Laurel B. Mitchell Laurel B. Mitchell, as Trustee /s/ Frank M. Sanchez Frank M. Sanchez, as Trustee /s/ Donald D. O’Neal Donald D. O’Neal, as Trustee /s/ Margaret Spellings Margaret Spellings, as Trustee /s/ Steadman Upham Steadman Upham, as Trustee Dated:June 13, 2012
